Citation Nr: 1339858	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  09-22 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a left shoulder condition.  

2.  Entitlement to service connection for a right knee condition.  

3.  Entitlement to an increased evaluation for right heel arthritic changes with spurs, to include an initial compensable evaluation prior to May 7, 2012, and an evaluation in excess of 10 percent since May 7, 2012. 

4.  Entitlement to an initial compensable evaluation for right ear sensorineural hearing loss.  


REPRESENTATION

Appellant represented by:	Swords to Plowshares, Veterans Rights Organization, Inc.


ATTORNEY FOR THE BOARD

B. R. Mullins, Counsel


INTRODUCTION

The Veteran had active service from January 2002 to April 2008.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

An electronic paperless file (Virtual VA) has also been associated with this claim.  However, review of Virtual VA reveals documents that are merely duplicative of those already associated with the physical claims file.  

The issues of entitlement to service connection for a left shoulder condition and a right knee condition, as well as entitlement to a compensable evaluation for right ear hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Throughout the pendency of this claim, the Veteran's right heel disability has been manifested by pain on manipulation and use of the feet; it has not been a "severe" condition with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, or characteristic callosities.  



CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to an initial evaluation of 10 percent for right heel arthritic changes with spurs have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14. 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2013).  

2.  The criteria for establishing entitlement to an evaluation in excess of 10 percent for right heel arthritic changes with spurs have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14. 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 (2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is required for this claim.  

As to VA's duty to assist, VA has associated with the claims folder the veteran's VA treatment records, and in May 2012, he was afforded a formal VA examination.  The Board finds that no additional assistance is required to fulfill VA's duty to assist. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Relevant Laws and Regulations

Disability ratings are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings will be applied, the higher rating will be assigned if the disability picture more closely approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2011).  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  See also 38 C.F.R. §§ 4.1, 4.2 (2011).  As such, the Board has considered all of the evidence of record.  However, the most probative evidence of the degree of impairment consists of records generated in proximity to and since the claim on appeal.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, in Fenderson v. West, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  12 Vet. App. 119, 126 (1999).  

Right Foot Disability

The Veteran contends that he is entitled to an increased evaluation for his service-connected right-foot degenerative plantar calcaneal enthesopathy and right-heel spurs.  For historical purposes, service connection was originally granted for this condition in an April 2008 rating decision.  A noncompensable (0) percent evaluation was assigned under diagnostic code 5003-5276, effective as of April 21, 2008.  A timely notice of disagreement was received from the Veteran in August 2008, but the noncompensable evaluation was continued in an April 2009 statement of the case.  The Veteran appealed the assigned rating to the Board in June 2009.  The Veteran's disability evaluation was subsequently increased to 10 percent in a May 2012 rating decision, effective as of May 7, 2012.  As such, the issue before the Board is entitlement to a compensable evaluation prior to May 7, 2012, and entitlement to an evaluation in excess of 10 percent thereafter.  

Prior to his separation from active duty, the Veteran underwent a VA physical examination in December 2007.  An X-ray taken at this time revealed arthritic changes of the heel with early spur formations with a slight pes planus.  

The Veteran was subsequently afforded a VA examination specifically for his feet in May 2012.  The examiner concluded that the Veteran did not suffer from Morton's neuroma, metatarsalgia, hammer toes, hallux valgus, hallux rigidus, pes cavus or malunion/nonunion of the tarsal or metatarsal bones.  In fact, there was no evidence of any foot injury other than right heel arthritic changes with spurs.  Examination revealed the right heel to be tender to palpation.  Assistive devices were not used for ambulation.  X-rays were taken, revealing degenerative plantar calcaneal enthesopathy without acute osseous abnormality of the right heel.  This impacted the Veteran's occupation in that it hurt him to stand at his job all day.  

The Board finds that, when resolving all reasonable doubt in favor of the Veteran, an initial evaluation of 10 percent is warranted for the Veteran's right heel disability.  While there is no medical evidence of tenderness to the right foot prior to the May 2012 VA examination, the Veteran explicitly stated in his August 2008 notice of disagreement that he was experiencing stability problems as well as pain as a result of his right heel condition.  This is certainly something for which the Veteran is competent to attest to.  Under Diagnostic Code 5276, a 10 percent evaluation is warranted for unilateral flatfoot when there is pain on manipulation and use of the feet.  38 C.F.R. § 4.71a.  

However, the preponderance of the evidence of record demonstrates that an evaluation in excess of 10 percent is not warranted at any time during the pendency of this claim.  A higher evaluation of 20 percent is warranted when there is evidence of unilateral severe flatfoot with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.  Id.  The May 2012 examination report does not reflect severe symptomatology such as swelling on use or marked deformity such as pronation or abduction.  The only symptoms noted by the examiner were tenderness to palpation and pain while standing all day at work.  As such, the preponderance of the evidence of record demonstrates that the Veteran's right heel condition has not been "severe" at any time during the pendency of this claim.  

The Board has also considered whether there are any other applicable diagnostic codes that may permit for a higher evaluation in this case.  However, the examiner specifically found that the Veteran did not suffer from weak foot, claw foot, metatarsalgia, hallux valgus, hallux rigidus, hammer toe, malunion or nonunion of the metatarsal bones or any other foot injury.  As such, the remaining diagnostic criteria pertaining to the feet are not applicable.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5277-84.  

In his June 2009 appeal to the Board, the Veteran indicated that he was seeking only a 10 percent evaluation for this condition.   He has submitted no medical or lay evidence to suggest that he is entitled to a higher rating, and in June 2009, he simply stated that he suffered from pain on manipulation and use of the feet.  These symptoms are fully considered by a 10 percent disability evaluation.  

Having resolved all reasonable doubt in favor of the Veteran, the Board finds that an initial disability evaluation of 10 percent is warranted in this case.  However, the preponderance of the evidence is against a disability evaluation in excess of 10 percent at any time during the pendency of the claim, and as such, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  




	(CONTINUED ON NEXT PAGE)
ORDER

An initial 10 percent evaluation for right heel arthritic changes with spurs is granted.  

The claim of entitlement to a disability evaluation in excess of 10 percent for right heel arthritic changes with spurs, at any time during the pendency of this claim, is denied.  


REMAND

Left Shoulder Condition

Regrettably, a remand is necessary in this case to ensure that due process is followed and that there is a complete record upon which to decide the appellant's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

According to a December 2006 VA treatment record, the Veteran was suffering from tendonitis bicipital.  The record does not indicate which upper extremity was impacted by this condition.  The Veteran also underwent an examination in December 2007 prior to his separation from service.  The Veteran reported that six months earlier while doing push-ups he began to have pain in his left shoulder.  The Veteran reports that he was treated at the time for a shoulder sprain.  He reported that the pain was better at present but he still noticed it when doing push-ups and reaching backward.  Upon examination, the Veteran was diagnosed with left shoulder pain.  No etiology or pathology was found to render a diagnosis.  

Since his separation from active duty, the Veteran has continued to report left shoulder pain.  An X-ray from July 2011 also reveals mild acromioclavicular joint osteoarthritis of the left shoulder.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service. 

In the present case, there is evidence of left shoulder pain during active duty.  However, no actual chronic disability was found at the time of separation during a December 2007 examination.  Nonetheless, the Veteran has continued to report left shoulder pain - something for which the Veteran is certainly competent to testify to.  Finally, there is now evidence of a current disability - namely, mild acromioclavicular joint osteoarthritis.  As such, the Veteran must be afforded the opportunity to appear for a medical examination so that an opinion can be offered regarding the etiology of his currently diagnosed left shoulder disability.  

Right Knee Condition 

The Veteran also contends that he is entitled to service connection for a right knee condition.  Regrettably, a remand is necessary in this case as well.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

A March 2003 in-service treatment note reflects that the Veteran was status post anterior cruciate ligament (ACL) repair of the left knee.  The record also reflects that the right knee ACL was deficient as well.  According to a November 2003 in-service treatment record, the Veteran was suffering from a deficient ACL of the right knee.  Another November 2003 record indicates that the Veteran was prescribed a knee brace.  This was again noted during treatment in January 2004.  Shortly before separation from active duty, the Veteran underwent an examination in December 2007.  The Veteran reported that somewhere in his work-up he might have been told he had a sprained right ACL ligament as well.  He reported that his discomfort and pain from the right knee had been on and off again, mostly negligible, and that today he had no symptoms relating to his right knee.  The examiner diagnosed the Veteran with right knee pain, either resolved or quiescent at the moment.  

Since service, the Veteran has complained of right knee symptomatology.  According to his August 2008 notice of disagreement, he was experiencing stability problems with the right knee that had resulted in frequent painful dislocations.  The Veteran again asserted that his knee was unstable and would dislocate easily in his June 2009 appeal to the Board.  

Finally, a July 2010 VA X-ray of the right knee at least suggests the possibility of a currently diagnosed disability.  It was noted that while no "significant" degenerative changes were observed, there was medial greater then lateral anterior translation of the proximal tibia with respect to the distal femur, which was compatible with a prior ACL injury.  

In light of the above, the Board finds that the Veteran must be afforded the opportunity to appear for a VA examination of the right knee to confirm whether he suffers from a chronic disability of the right knee, and if so, whether it is at least as likely as not that this disability manifested during, or as a result of, active military service.  In offering an opinion, the examiner must take into consideration the Veteran's lay history, as well as the in-service notations of a deficient right ACL.  


Right Ear Hearing Loss

The Veteran also contends that he is entitled to a compensable disability evaluation for his service-connected right ear hearing loss.  For historical purposes, the Veteran was originally granted service connection for right ear hearing loss in an April 2008 rating decision.  A noncompensable (0 percent) rating was assigned under Diagnostic Code 6100, effective as of April 21, 2008.  A timely notice of disagreement was received from the Veteran in August 2008, but the noncompensable rating was continued in an April 2009 statement of the case.  The Veteran appealed the assigned rating to the Board in June 2009.  

An audiological evaluation performed during service in March 2007 revealed pure tone thresholds, in dB, to be:




HERTZ



500
1000
2000
3000
4000
RIGHT
75
65
55
75
90

The record reflects that the Veteran was afforded a VA audiometric examination in April 2012.  The examiner concluded that puretone test results were not valid for rating purposes, and as such, no audiometric data was provided.  The examiner concluded that responses to puretone testing of the right ear were inconsistent with ascending/descending test methods, positive Stenger, and disagreement between speech reception threshold and admitted puretone thresholds.  The examiner did indicate that hearing loss was still suspected, however.  

The above examination is the only audiometric testing that has been afforded the Veteran since his separation from active duty.  In light of this fact, the Veteran should be scheduled for another audiometric examination so that his degree of right ear hearing loss post-separation from service can accurately be ascertained.  If this examiner also determines that puretone test results are not valid, the examiner should clearly explain why this is the case.  The examiner should also indicate whether the invalid testing resulted due to the fault of the Veteran or due to problems with the testing itself.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination before an appropriate physician regarding his claimed left shoulder condition.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with this examination, and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies, and identify any current left shoulder disability(s).  The examiner should then opine as to whether it is at least as likely as not that any currently diagnosed left shoulder disability manifested during, or as a result of, active military service.  

In formulating an opinion, the examiner must consider and discuss the Veteran's lay assertions regarding his history, as well as the description of left shoulder discomfort provided by the Veteran in December 2007.  A complete rationale must also be provided for any opinion offered.  

2.  The Veteran should also be scheduled for a VA examination before an appropriate physician regarding his claimed right knee condition.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with this examination, and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies, and identify any current right knee disability(s).  The examiner should then opine as to whether it is at least as likely as not that any currently diagnosed right knee disability manifested during, or as a result of, active military service.  

In formulating an opinion, the examiner must consider and discuss the Veteran's lay assertions regarding his history, as well as the in-service evidence of a deficient right ACL.  A complete rationale must also be provided for any opinion offered.  

3.  The Veteran should also be scheduled for a VA audiometric examination before an appropriate physician to determine the current level of severity of his service-connected right ear hearing loss.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner in conjunction with this examination, and the examination report should reflect that these items were reviewed.  The examiner is asked to perform all indicated tests and studies, and describe in detail all symptomatology associated with the Veteran's hearing loss, including pure tone threshold averages and Maryland CNC scores.  

If the examiner determines that testing results are not reliable, the examiner should explain in full detail why this is the case and why further testing could not be performed.  

Finally, the examiner should discuss the Veteran's statements as to how his hearing loss impacts his occupation and his activities of daily living.  

4.  The agency of original jurisdiction (AOJ) should then carefully review the medical opinions obtained to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the AOJ should return the case to the examiner for completion of the inquiry.  

5.  The AOJ should then readjudicate the claims on appeal in light of all of the evidence of record.  If an issue remains denied, the AOJ should provide the Veteran a supplemental statement of the case as to the issue on appeal, and afford her a reasonable period of time within which to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


